Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-5 in the reply filed on 05/27/2022 is acknowledged. Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	In this case, the abstract contains the language of “said” in lines 4-5.
The lengthy specification (30 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  claim 1, line 1 “Cutter system” should read –A cutter system—and claims 2-5, line 1 “Cutter system” should read --The cutter system—. 
Claim 1, line 11 should add a language “of” between words “contact surface” and “the cutting element”. 
Claim 5, line 2 “space” should read –the space--. Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2 and 4-5 are directed to the same invention as that of claims 1-2 and 8-9 of commonly assigned application 17/157869. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

With regards to claim 3, Examiner notes that claim 3 can be possibly and provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/157869 in view of Phoon (US 2020/0316794). See the Phoon’s reference below for a well-known feature of the lateral protection element is provided as an extension of the support structure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutter system to have a lateral protection element is provided as an extension of a support structure, as taught by Phoon, in order to cover and protect ends of cutting elements and a support.
 This is a provisional nonstatutory double patenting rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, the language “movably” used in the phrase “a pair of cooperating cutting elements movably supported relative to each other by a support element” is unclear. As the phrase is written, it appears that both cutting elements are movable, which conflicts to the later limitations “a first stationary cutting element …a second moveable cutting element”.
Claim 1, lines 10-11 “the skin contacting surface” lacks antecedent basis for the limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures. Is the “skin contacting surface” same as the skin side, right?
Claim 1, line 11 “the cutting element” lacks antecedent basis for the limitation in the claim. This recitation is indefinite because it is unclear whether the first stationary cutting element or the second moveable cutting element or a new cutting element. “The other cutting element” has the same issue. Claim 4 has the same issue that is unclear whether the cutting element is referring to the stationary or moveable cutting elements.
Claim 5, line 2 “the cutter element” lacks antecedent basis for the limitation in the claim. This recitation is indefinite because it is unclear whether the first stationary cutting element or the second moveable cutting element or a new cutter element. What is the cutting element in this case?
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phoon (US 2020/0316794).
Regarding claim 1, as best understood, Phoon shows a cutter system (a hair cutting appliance 10, Figure 1) for an electric shaver and/or trimmer, comprising:
a pair of cooperating cutting elements (a stationary blade 42 and a moveable cutter 62) movably supported relative to each other by a support element (70, Figure 3), wherein lateral ends of at least one of said cutting elements are provided with lateral protection elements (ends of the stationary blade have two end caps 76, Figure 4) having rounded and chamfered edge contours for soft skin engagement (the rounded a and smooth surfaces of the end caps are for “for soft skin engagement” as seen in  Figures 1-3), 
said cooperating cutting elements comprising a first stationary cutting element having a skin side (100) and an opposite side (an inner side) facing a second moveable cutting element (62, Figure 4), said moveable second cutting element being moveable in a movement direction (28), said pair of cooperating cutting elements having lateral sides (two end sides of each cutting elements, Figures 2-3)  perpendicular to the movement direction and longitudinal sides parallel to the movement direction, 
wherein said lateral protection elements are protruding only in the direction away from the skin “contact surface” (the skin side) of the stationary cutting element having a portion enveloping or covering a gap movably receiving the other cutting element at the lateral sides and enveloping or covering the support element (Figures 2-3).
Regarding claim 2, Phoon shows that an outer contour of said lateral protection element (outer surfaces of the end caps, Figure 2), when viewed in a direction perpendicular to the skin contact surface, is U-shaped (the end cap is rounded two corners and it likes a U shaped as seen in Figure 2 below) with a first protective portion extending at a toothed cutting edge of the cutting element (Figure 2 below), a second protective portion extending along the lateral end and a rounded corner protective portion connecting said first and second protective portions (Figure 2 below), wherein each of said first, second and corner protective portions is tapered or  curved away from the skin contact surface (see Figure 2 below, the end cap is curved down or away from the top surface 30).

    PNG
    media_image1.png
    505
    684
    media_image1.png
    Greyscale

Regarding claim 3, Phoon shows that said lateral protection element is provided as an extension of the support structure (Figures 3-4).
Regarding claim 4, as best understood, Phoon shows that said lateral protection element (the end cap 76) is formed in part by the cutting element and in part by the support element which projects at least laterally beyond the stationary cutting element (Figures 2-4, the end cap extends beyond and covering the blades), wherein said support element and the stationary cutting element together define a rounded and chamfered contour for lateral soft skin engagement (Figure 4, the stationary blade has a second wall 102 bent down and matched with the smooth and rounded end cap 76 for “lateral soft skin engagement).
Regarding claim 5, as best understood, Phoon shows a space (where the reference 100 is in Figure 4) between said support element and the cutter element which the space receives the moveable cutting element (62), is filled by a filler material which forms a part of said rounded and chamfered contour of the lateral protection element (as the claim is written, it is not provided any guidance or structure of the filler material to help readers understand the filler material, therefore, Phoon’s Figure 3 below, the portions shown below of the end caps or filler materials of the end caps for covering the space between the support insert 70 and the stationary blade 68).

    PNG
    media_image2.png
    877
    674
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        6/12/2022